Exhibit 10.12

FIRST SUPPLEMENT TO PATENT SECURITY AGREEMENT

This FIRST SUPPLEMENT TO PATENT SECURITY AGREEMENT (this “Supplement”) made as
of August 9, 2018, by Endologix, Inc., a Delaware corporation (“Endologix” or
“Borrower”), Nellix, Inc., a Delaware corporation (“Nellix”), TriVascular, Inc.,
a Delaware corporation (“TriVascular”; TriVascular, Endologix and Nellix are
each individually a “Grantor” and collectively “Grantors”), in favor of
Deerfield Private Design Fund IV, L.P., in its capacity as Agent for the Secured
Parties (each as defined in the Facility Agreement referenced below) (in such
capacity, “Grantee”):

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties (including Nellix and TriVascular)
from time to time party thereto, the financial institutions from time to time
party thereto as Lenders and Grantee have entered into that certain Amended and
Restated Facility Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Facility Agreement”),
pursuant to which Grantee and the Lenders have agreed, subject to the terms and
conditions thereof, to make certain loans to, and other credit accommodations in
favor of, Borrower (collectively, the “Loans”).

WHEREAS, pursuant to the terms of that certain Amended and Restated Guaranty and
Security Agreement dated as of the date hereof, by and among Grantee, Grantors
and the other Loan Parties from time to time party thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), Grantors have granted to Grantee, for its
benefit and the benefit of the other Secured Parties, a security interest and
Lien upon substantially all assets (including the Collateral) of Grantors,
including all right, title and interest of Grantors in, to and under all now
owned and hereafter acquired (a) letters patent of the United States or any
political subdivision thereof of each Grantor, all reissues and extensions
thereof and all goodwill associated therewith, (b) applications for letters
patent of the United States and all divisions of each Grantor, continuations and
continuations-in-part thereof and (c) rights to, and the rights to obtain any
reissues, reexaminations, continuations, continuations-in-part, divisionals,
renewals and extensions of all the foregoing (all of the foregoing in clauses
(a), (b) and (c), collectively, together with all “Patents” as defined in the
Guaranty and Security Agreement, “Patents”), together with the goodwill of the
business symbolized by Grantors’ Patents, and all income, royalties, damages and
payments with respect to the foregoing, to secure the payment of all Secured
Obligations, in each case other than Excluded Property.

WHEREAS, Grantors and Grantee are parties to a certain Patent Security Agreement
dated April 3, 2017 (as the same heretofore may have been and hereafter may be
amended, restated, supplemented or otherwise modified from time to time, the
“Patent Security Agreement”).

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantors agree to supplement the Patent Security Agreement as
follows:

1. Incorporation of Facility Agreement, Guaranty and Security Agreement and
Patent Security Agreement. The representations and warranties contained in the
Facility



--------------------------------------------------------------------------------

Agreement, the Guaranty and Security Agreement and the Patent Security Agreement
to the extent applicable to Grantors are hereby incorporated herein in their
entirety by this reference thereto. The provisions of Sections 1.2 and 6.4 of
the Facility Agreement are incorporated herein by reference thereto mutatis
mutandis. Unless otherwise noted herein, all capitalized terms used herein but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Guaranty and Security Agreement, or if not defined therein, in the
Facility Agreement. In the event of a conflict between a provision of the
Guaranty and Security Agreement and a provision of this Supplement (or the
Patent Security Agreement as amended and/or supplemented by this Supplement),
the provision of the Guaranty and Security Agreement shall control.

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
of the Secured Obligations, Grantors grant to Grantee, for its benefit and the
benefit of the other Secured Parties, and hereby reaffirm their prior grant
pursuant to the Guaranty and Security Agreement and the Patent Security
Agreement of, a continuing Lien on and security interest in Grantors’ entire
right, title and interest in and to the following (all of the following items or
types of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter created, acquired or
arising:

(a) each Patent listed on Schedule A annexed hereto and all other Patents,
together with any reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions thereof, all of the
goodwill of the business connected with the use of, and symbolized by, each such
Patent, and all proceeds and products with respect to the foregoing; and

(b) all income, royalties, damages and payments at any time due or payable or
asserted under and with respect to the foregoing, including without limitation,
damages payable with respect to any claim by Grantors against third parties for
past, present or future (i) infringement or dilution of each such Patent, or
(ii) injury to the goodwill associated with each such Patent, and all proceeds
and products with respect to the foregoing.

Notwithstanding the foregoing, no Patent Collateral shall include any Excluded
Property.

3. Incorporation of the Patent Security Agreement. The terms and provisions of
the Patent Security Agreement are hereby incorporated by reference and this
Supplement shall be considered an amendment and supplement to and part of the
Patent Security Agreement, all of the provisions of which Patent Security
Agreement are and remain in full force and effect. Any reference after the date
hereof in any Loan Document to the Patent Security Agreement shall be a
reference to the Patent Security Agreement as amended and supplemented by this
Supplement.

4. Reaffirmation of Obligations. Each Grantor hereby reaffirms its obligations
(including, without limitation, the Obligations (including any Non-Callable Make
Whole Amount, any CoC Fee and any Exit Payment)) under the Patent Security
Agreement, the Guaranty and Security Agreement and all other Loan Documents.
Each Grantor hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Patent Security Agreement, the Security
Agreement or any other Loan Document, to Grantee (for the benefit of the Secured
Parties), as collateral security for the obligations (including, without
limitation, the Obligations



--------------------------------------------------------------------------------

(including any Non-Callable Make Whole Amount, any CoC Fee and any Exit
Payment)) under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
Collateral (including, without limitation, the Patent Collateral (as defined in
the Patent Security Agreement)) heretofore pledged as security for such
obligations (including, without limitation, the Obligations (including any
Non-Callable Make Whole Amount, any CoC Fee and any Exit Payment)), continue to
be and remain collateral for such obligations (including, without limitation,
the Obligations(including any Non-Callable Make Whole Amount, any CoC Fee and
any Exit Payment)) from and after the date hereof.

5. Ratification. Each Grantor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Patent Security Agreement effective as
of the date hereof and as amended hereby.

6. Governing Law. This Supplement is governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such State.

7. Counterparts. This Supplement may be executed in several counterparts, and by
each Party on separate counterparts, each of which and any photocopies,
facsimile copies and other electronic methods of transmission thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

ENDOLOGIX, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

NELLIX, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

TRIVASCULAR, INC. By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

Agreed and Accepted

As of the Date First Written Above:

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Agent and Grantee

as Agent

 

By: Deerfield Mgmt IV, L.P., General Partner

 

By: J.E. Flynn Capital IV, LLC, General Partner

By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

First Supplement to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Description/Title

   Application
No.    Application
Date    Patent No.    Registration
Date   

Owner/

Applicant

Bifurcated vascular graft deployment device    09505038    2/16/00    6210422   
4/3/01    Endologix, Inc. Method of deploying bifurcated vascular graft   
09086247    5/28/98    6156063    12/5/00    Endologix, Inc. Bifurcated vascular
graft deployment device    08802478    2/20/97    6090128    7/18/00   
Endologix, Inc. Inflatable implant    12628623    12/1/09    N/A    N/A   
Trivascular, Inc. Ptfe layers and methods of manufacturing    12250946   
10/14/08    N/A    N/A    Trivascular, Inc. Ptfe layers and methods of
manufacturing    12250915    10/14/08    N/A    N/A    Trivascular, Inc. Hybrid
modular endovascular graft    11097718    4/1/05    N/A    N/A    Trivascular,
Inc. Non-degradable low swelling, water soluble radiopaque hydrogel polymer   
11097467    4/1/05    N/A    N/A    Trivascular, Inc. Delivery system and method
for bifurcated graft    11205793    8/15/05    N/A    N/A    Trivascular, Inc.
Methods, compositions and devices for embolizing body lumens    11031311   
1/7/05    N/A    N/A    Trivascular, Inc. Endoluminal prosthesis endoleak
management    10691849    10/22/03    N/A    N/A    Trivascular, Inc. Layered
endovascular graft    10803153    3/17/04    N/A    N/A    Trivascular, Inc.



--------------------------------------------------------------------------------

Description/Title

   Application
No.    Application
Date   

Patent No.

  

Registration
Date

  

Owner/

Applicant

Delivery system and method for bifurcated graft    10686863    10/16/03    N/A
   N/A    Trivascular, Inc. Inflatable intraluminal graft    10289137    11/5/02
   N/A    N/A    Trivascular, Inc. Endovascular graft    10289136    11/5/02   
N/A    N/A    Trivascular, Inc. Advanced endovascular graft    10091641   
3/5/02    N/A    N/A    Trivascular, Inc. Delivery system and method for
bifurcated graft    10122474    4/11/02    N/A    N/A    Trivascular, Inc.
Layered endovascular graft    09970576    10/3/01    N/A    N/A    Trivascular,
Inc. Dual inflatable arterial prosthesis    15540246    6/27/17    N/A    N/A   
Endologix, Inc. Catheter system and methods of using same    15632064    6/23/17
   N/A    N/A    Endologix, Inc. Catheter system and methods of using same   
15639028    6/30/17    N/A    N/A    Endologix, Inc. Apparatus and method of
placement of a graft or graft system    15610242    5/31/17    N/A    N/A   
Endologix, Inc. Stent graft delivery system    15676869    8/14/17    N/A    N/A
   Nellix, Inc. Endovascular graft    15686214    8/25/17    N/A    N/A   
TriVascular, Inc. Advanced endovascular graft    15686218    8/25/17    N/A   
N/A    TriVascular, Inc. Endovascular graft for aneurysms involving major branch
vessels    15638559    6/30/17    N/A    N/A    TriVascular, Inc. Systems and
methods for guidewire crossover for bifurcated    15491074    4/19/17    N/A   
N/A    TriVascular, Inc.



--------------------------------------------------------------------------------

Description/Title

   Application
No.    Application
Date   

Patent
No.

  

Registration
Date

  

Owner/

Applicant

Low profile stent graft and delivery system    15263469    9/13/16    N/A    N/A
   TriVascular, Inc. Endoluminal prosthesis systems and methods    15737223   
12/15/17    N/A    N/A    Endologix, Inc. Endovascular graft systems and methods
for deployment in main and branch arteries    65/529663    7/7/17    N/A    N/A
   Endologix, Inc. Stent grants and methods of enhancing flexibility of stent
grafts by thermal pleating    65/532737    7/14/17    N/A    N/A    Endologix,
Inc. Endoluminal device and polymer    62/575827    10/23/17    N/A    N/A   
Endologix, Inc. Systems and Methods with Stents and Filling Structure   
62/382207    8/31/16    N/A    N/A    Endologix, Inc. STENTS, GRAFTS, DELIVERY
SYSTEMS, AND METHODS    62/481560    4/4/17    N/A    N/A    Endologix, Inc.
ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE PLACEMENT
IN POCKET OF MAIN GRAFT    62/489213    4/24/17    N/A    N/A    Endologix, Inc.
ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND BRANCH
ARTERIES    62/529669    7/7/17    N/A    N/A    Endologix, Inc.



--------------------------------------------------------------------------------

Description/Title

   Application
No.    Application
Date   

Patent
No.

  

Registration
Date

  

Owner/

Applicant

STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY THERMAL
PLEATING    62/532737    7/14/17    N/A    N/A    Endologix, Inc. STENT GRAFT   
15/911629    3/5/18    N/A    N/A    Endologix, Inc. INTERNAL ILIAC PRESERVATION
DEVICES AND METHODS    15/965649    4/__/18    N/A    N/A    Endologix, Inc.
MODULATION OF INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT   
62/661569    4/23/18    N/A    N/A    Endologix, Inc. ADVANCED KINK RESISTANT
STENT GRAFT    16/005269    6/11/18    N/A    N/A    Endologix, Inc. LOW PROFILE
STENT GRAFT AND DELIVERY SYSTEM    15/985572    5/21/18    N/A    N/A   
Endologix, Inc. SYSTEMS AND METHODS WITH STENT AND FILLING STRUCTURE   
15/774511    8/30/17    N/A    N/A    Endologix, Inc. LONGITUDINALLY EXTENDABLE
STENT GRAFT SYSTEMS AND METHODS    15/774548    1/23/18    N/A    N/A   
Endologix, Inc.



--------------------------------------------------------------------------------

Description/Title

   Application
No.    Application
Date   

Patent No.

  

Registration
Date

  

Owner/

Applicant

GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND METHODS FOR
THEIR USE    16/035497    7/13/18    N/A    N/A    Endologix, Inc. PRE-FIXATION
DEVICE FOR NELLIX AND OTHER EVAS DEVICES    62/678956    5/31/18    N/A    N/A
   Endologix, Inc. SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE    16/066595       N/A    N/A    Endologix, Inc. MODULATION OF
INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT    62/661569    4/23/18
   N/A    N/A    Endologix, Inc. ENDOLUMINAL DEVICE AND POLYMER    62/575827   
10/23/17    N/A    N/A    Endologix, Inc. Implantable vascular graft   
12/860280    8/20/10    20100318174       Endologix, Inc. Endoluminal vascular
prosthesis    11/623679    1/16/07    2007012412       Endologix, Inc. Delivery
catheter for endovascular device    13/835491    3/15/13    9498363    11/22/16
   Trivascular, Inc. Stent-graft with improved flexibility    15568834   
10/24/17    N/A    N/A    TriVascular, Inc. System and methods of Endovasular
Aneurysm Treatment    14682414    8/21/17    N/A    N/A    Nellix, Inc.



--------------------------------------------------------------------------------

Description/Title

   Application
No.    Application
Date   

Patent No.

  

Registration
Date

  

Owner/

Applicant

Stent graft systems with restraints in circumferential channels and methods
thereof    62/678961    5/31/18    N/A    N/A    Endologix, Inc. Percutaneous
method and device to treat dissections    15/429090    2/9/17    N/A    N/A   
Endologix, Inc. Endovascular delivery system with an improved radiopague marker
scheme    16/049560    7/30/18    N/A    N/A    Nellix, Inc.